      Case 1:21-cv-03077-MLB-RDC Document 1 Filed 07/30/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MELINCO MEDINA,                          *
                                         *
       Plaintiff,                        *
                                         *
vs.                                      *         Civil Action No.:
                                         *
GEORGIA DEPARTMENT OF HUMAN, *
SERVICES, DIVISON OF FAMILY              *
and CHILDREN SERVICES, and               *
FICTITIOUS PARTIES "A,” and "B,” and *
those other persons, entities, or        *
corporations, whose names are unknown to *
Plaintiff at this time, however, will be *
added by amendment when ascertained.     *
                                         *
                                         *
       Defendant.                        *


                DISTRICT COURT NOTICE OF REMOVAL

      TO: The Judges of the United States District Court for the Northern

            District of Georgia, Atlanta Division

      COME NOW properly-served Defendant Georgia Department of Human

Services, Division of Family and Children Services (“DHS/DFCS”) in the above-

style action,1 by and through counsel, the Attorney General of the State of Georgia,


1 Plaintiff alleges that Fictitious Parties “A” and “B” are unknown to him, but he
intends to add them as parties to the instant lawsuit when their names become known
      Case 1:21-cv-03077-MLB-RDC Document 1 Filed 07/30/21 Page 2 of 6




and pursuant to 28 U.S.C. §§ 1441 and 1446, within the time prescribed by law, files

this Notice of Removal. Defendant files this notice subject to and without waiving

any defenses available to it under state and federal law. Defendant respectfully

shows the Court as follows:

                                           1.

      On April 19, 2021, Plaintiff filed a civil action against the Defendant in the

Superior Court of Fulton County, State of Georgia, said action being designated as:

      GEORGIA DEPARTMENT OF HUMAN, SERVICES, DIVISON OF
      FAMILY and CHILDREN SERVICES, and FICTITIOUS PARTIES "A,”
      and "B,” and those other persons, entities, or corporations, whose names are
      unknown to Plaintiff at this time, however, will be added by amendment
      when ascertained.

      A copy of the Complaint and Notice of Suit Rights (“complaint”) is attached

hereto as Exhibit “A.”

                                           2.

      On July 2, 2021, Plaintiff properly served DHS. A copy of the summons

that was filed in the Superior Court, is attached hereto as Exhibit “B”.




to him. However, DHS/DFCS is the only Defendant named by Plaintiff, and the only
entity that has been served with a summons and a copy of the Complaint.
                                       2
      Case 1:21-cv-03077-MLB-RDC Document 1 Filed 07/30/21 Page 3 of 6




                                           3.

      On June 3, 2021, The Honorable Melynee Leftridge, Judge filed an Order

for Service Ordering Plaintiff to serve Defendant and file evidence of service or

file a properly supported motion for service by publication, by Tuesday, July 6,

2021, which is attached as Exhibit “C”.

                                           4.

      On July 6, 2021, Plaintiff filed a Motion to Serve by Publication, attached

hereto as Exhibit “D”. In addition, on July 7, 2021, The Honorable Melynee

Leftridge, Judge filed an Ordered that service against DHS/DFCS be made by

publication of summons in accord with O.C.G.A. § 9-11-4(f) and § 33-7-11(e),

attached hereto as Exhibit “E”.

                                           5.

      In the Complaint, Plaintiff has raised three counts against all named

Defendants: in Count 1, Plaintiff alleges race-based discrimination in violation of

Title VII, Section 1981, and the Georgia Fair Employment Practices Act of 1978

(Count I); in Count 2, he alleges national origin-based discrimination in violation of

Title VII and the Georgia Fair Employment Practices Act of 1978 (Count II); and in

Count 3, he alleges Breach of Contract by Defendant with regard to his employment

and termination (Count III).

                                       3
      Case 1:21-cv-03077-MLB-RDC Document 1 Filed 07/30/21 Page 4 of 6




                                            6.

      Plaintiff is seeking various forms of relief, including but not limited to,

declaratory and injunctive relief, back pay, front pay, compensatory damages,

punitive damages, costs and attorney's fees, and such further and additional relief as

the Court finds just. (See Exhibit A, Jurisdiction and Venue ¶ 2., Prayer for Relief).

                                            7.

      Plaintiff’s Complaint presents a federal question over which this Court has

original subject matter jurisdiction under the provision of 28 U.S.C. § 1331, and,

accordingly, is one which may be removed to this Court pursuant to the provision of

28 U.S.C. § 1441(a).

                                       8.

      Defendant also attached hereto as Exhibit “F,” a true and accurate copy of

the Superior Court Notice of Removal to be filed in the Superior Court of Fulton

County, State of Georgia.

                                       9.

      Exhibits “A” through “F” constitute all process, pleadings, and orders, which

have been served upon Defendant, which has been filed, or will be filed by

Defendant in the Superior Court of Fulton County, State of Georgia.




                                       4
      Case 1:21-cv-03077-MLB-RDC Document 1 Filed 07/30/21 Page 5 of 6




                                      9.

      Defendant submits the removal of this action within 30 days of the date they

were served with Plaintiff’s Complaint. Defendant consents to this notice subject to

and without waiving any defenses available to Defendant under state or federal law.

      WHEREFORE, Defendant moves that this Notice of Removal be filed, that

said action be removed to and proceed in the United States District Court for the

Northern District of Georgia, Atlanta Division, so that no further proceedings may

be had in said case in the Superior Court of Fulton County, State of Georgia.

                   Respectfully submitted, this 30th day of July, 2021.

                                CHRISTOPHER M. CARR                   112505
                                Attorney General

                                BRYAN K. WEBB                          743580
                                Deputy Attorney General

                                /s/ Katherine P. Stoff                 536807
                                KATHERINE P. STOFF
                                Senior Assistant Attorney General

                                /s/Laura W. McDonald                   681655
                                LAURA W. MCDONALD
                                Senior Assistant Attorney General
                                Georgia Department of Law
                                40 Capitol Square, S.W.
                                Atlanta, Georgia 30334-1300
                                (404) 458-3263
                                lmcdonald@law.ga.gov

                                Attorneys for Defendant
                                      5
      Case 1:21-cv-03077-MLB-RDC Document 1 Filed 07/30/21 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 30, 2021, I served the within and foregoing

DISTRICT COURT NOTICE OF REMOVAL on the same day as filing the

same, by depositing a copy thereof with the United Parcel Service or in the U.S.

Mail, properly packaged, and properly addressed to the following:

                   Jason H. Coffman
                   Law Office of Jason H. Coffman
                   3280 Peachtree Road, NE, Ste. 700
                   Atlanta, GA 30305
                   jcoffman@jcoffmanlaw.com



      This 30th day of July, 2021.



                               /s/Laura W. McDonald           825255
                               LAURA W. MCDONALD
                               Senior Assistant Attorney General
                               Georgia Department of Law
                               40 Capitol Square, S.W.
                               Atlanta, Georgia 30334-1300
                               (404) 458-3263
                               lmcdonald@law.ga.gov
